          Case 2:17-cv-02670-MMD-VCF Document 100 Filed 06/22/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      ELIZABETH CARLEY,
4
                            Plaintiff,
5                                                            2:17-cv-02670-MMD-VCF
      vs.                                                    ORDER
6     JO GENTRY, et al.,
7                            Defendants.
8

9           Before the court are Plaintiff’s Motion Requesting Service (ECF No. 94), Defendants’ Motion To
10   Strike Or File Under Seal (ECF NO. 95), and Plaintiff’s Motion to Extend Time to Reply to Defendants’
11   Answer (ECF No. 99).
12          On April 22, 2020, all named Defendants in Plaintiff’s Third Amended Complaint (ECF No. 89)
13   filed their answer to the operative Third Amended Complaint. (ECF No. 93).
14          All defendants with claims currently pending against them have appeared in this case. Plaintiff’s
15   Motion Requesting Service (ECF No. 94) is denied.
16          Plaintiff’s motion requesting service (ECF No. 94) listed the home address of Defendant Hill. The
17   court has sealed all prior documents listing Defendant Hill’s address but Plaintiff is somehow able to
18   obtain Defendant Hill’s home address. Under LR IC 6-1(a), “[p]arties must refrain from including—or
19   must partially redact, where inclusion is necessary—the following personal-data identifiers from all
20   documents filed with the court, including exhibits, whether filed electronically or in paper, unless the court
21   orders otherwise.”
22          Defendants’ request to seal plaintiff’s motion is granted.
23          Plaintiff requests an extension of time to file a reply to Defendants’ Answer. (ECF No. 99).
24          Under Federal Rule of Civil Procedures 7(a)(7), a party may file a reply to an answer if the Court
25   orders one. Here, the Court has not ordered Plaintiff to file a reply to the answer. No reply may be filed.
         Case 2:17-cv-02670-MMD-VCF Document 100 Filed 06/22/20 Page 2 of 2




1          Accordingly,

2          IT IS HEREBY ORDERED that Plaintiff’s Motion Requesting (ECF No. 94) is DENIED.

3          IT IS FURTHER ORDERED that Defendants’ Motion To Strike Or File Under Seal (ECF NO.

4    95) is GRANTED.

5          The Clerk’s office is directed to seal Plaintiff’s Motion Requesting (ECF No. 94).

6          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time to Reply to Defendants’

7    Answer (ECF No. 99) is DENIED.

8          DATED this 22nd day of June, 2020.
                                                               _________________________
9                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
